Citation Nr: 9905143	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  94-30 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a disability of the 
hips.

2. Entitlement to service connection for arthritis of the 
right and left shoulder.

3. Entitlement to service connection for residuals of a rib 
injury.

4. Entitlement to an evaluation in excess of 10 percent for a 
disability of the left knee.

5. Entitlement to an evaluation in excess of 10 percent for a 
disability of the right knee.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from July 1972 to July 1993.   

This matter was last before the Board of Veterans' Appeals 
(Board) in November 1996, on appeal from rating decisions of 
the Winston-Salem, North Carolina Department of Veterans 
Affairs (VA) Regional Office (RO).   

In November 1996, the Board remanded this case in part in 
order for the RO to afford the appellant an examination for 
his then pending claim of service connection for 
temporomandibular joint dysfunction (TMJ) and for 
readjudication of that claim.  By rating decision dated in 
June 1998, service connection for TMJ was granted.  The 
appellant has not expressed disagreement with that rating 
decision, and that claim is therefore no longer before the 
Board. 

The Board notes that by rating decision dated in March 1994, 
service connection was granted for benign positional vertigo 
with tinnitus and a 10 percent rating was assigned.  Service 
connection was granted for chondromalacia of the knees and a 
zero percent disability was assigned.  Service connection was 
also granted for bilateral hearing loss, otitis media, otitis 
externa, a laceration scar of the right wrist and for tinea 
cruris.  These disabilities were assigned a zero percent 
disability rating.  Service connection was denied for 
arthritis, and for injuries of the back, hand, hip, rib, and 
right and left shoulders.  Service connection was also denied 
for headaches, depression, disabilities of the prostate and 
kidney, the sinus and upper respiratory tract, a left ankle 
strain, and vision disorder.  

In his May 1994 notice of disagreement, the appellant 
attached a copy of the original rating decision, with those 
paragraphs highlighted to illustrate those issues to which he 
took exception.  Examination of the submitted copy reveals 
that the appellant limited his disagreement to the denial of 
service connection for arthritis, and for injuries of the 
back, hip, rib, and right and left shoulders, and to the 
decisions relative to his claimed knee disabilities.   

Following due course of appellate proceedings, service 
connection was granted for the residuals of a compression 
fracture of the thoracic vertebrae and a 10 percent rating 
was assigned by rating decision dated in October 1994.  
Service connection was also granted for intervertebral disc 
disease of C5-C6 and a zero percent rating was assigned.  
Either directly or through his representative, the appellant 
has not expressed disagreement with the assigned ratings for 
these disabilities.   

By statement received in August 1994, the appellant expressed 
disagreement with that portion of the March 1994 rating 
decision that denied service connection for headaches, and 
further challenged the RO's assignment of the disability 
rating assigned for the service-connected benign positional 
vertigo with tinnitus.  A Statement of the Case was issued in 
November 1994.  With the Statement of the Case, the appellant 
was provided a VA Form 9 to complete his substantive appeal.  
Examination of the claims folder reveals that a substantive 
appeal has not been received with regard to the issues raised 
in August 1994, and those matters are therefore not before 
the Board for appellate review.  

In its November 1996 action, the Board also noted that 
although the appellant had previously requested a Travel 
Board hearing before a member of the Board, he had not been 
afforded the opportunity for a hearing.  By letter received 
in March 1997, the appellant confirmed his request for a 
hearing.  In January 1999, the appellant withdrew his hearing 
request.  The appellant further stated that there was no 
further evidence available, and that he desired to have his 
case decided on the basis of the evidence then of record.    

Having examined all of the evidence of record in light of the 
appellant's contentions, the Board finds that the appellant's 
remaining claims have been fully developed and this case is 
ready for appellate review.  


FINDINGS OF FACT

1.  Arthritis of the hip has not been diagnosed, and bursitis 
of the hip has not been linked by competent medical evidence 
to any incident of military service.  

2.  Arthritis of the right and left shoulder has not been 
diagnosed.

3.  The appellant does not have a disability of the ribs.

4.  The appellant's bilateral knee disabilities are slight in 
severity, and are characterized by some pain on palpation, 
some crepitation, and minimal loss of function.    

CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for a 
disability of the hips is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2. The claim of entitlement to service connection for 
arthritis of the right and left shoulder is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).
3. The claim of entitlement to service connection for 
residuals of a rib injury is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

4. The appellant's bilateral knee disorders are no more than 
10 percent disabling for each knee according to the 
schedular criteria.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that a grant of service connection is 
warranted for disabilities of the hips, both shoulders, and 
for his left rib.  He further contends that the severity of 
his bilateral patellofemoral syndrome is greater than is 
currently contemplated by the 10 percent rating assigned for 
each knee.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§  1110, 1131 (West 1991).  The 
resolution of whether service connection should be granted 
for a claimed disability is considered in part on the basis 
of the places, types and circumstances of the claimant's 
service as shown by service records, medical records and all 
pertinent medical and lay evidence.  Determinations relative 
to service connection will be based on review of the entire 
evidence of record.  38 C.F.R. § 3.303(a) (1998).  

The appellant's claims of entitlement to an increased rating 
for patellofemoral syndrome of each knee are presently are 
analyzed by reference to all of the evidence of record in 
support of his claim.  The determination of the appellant's 
disability is in turn determined through the application of a 
schedule of ratings, which is predicated upon the average 
impairment of earning capacity.  Separate diagnostic codes 
identify various disabilities.  38 U.S.C. § 1155; 38 C.F.R. 
§ 3.321(a) and Part 4.  Applicable regulation provides that 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record is to sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  See    Gilbert 
v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  

With this requirement of law, and in light of the appellant's 
contentions, a brief factual review of evidence of record as 
found in the appellant's claims folder would be helpful to an 
understanding of the Board's decision.  The Board will then 
analyze each of the appellant's claims in turn.  

Entitlement to service connection for a disability of the 
hips

Factual Background

The appellant's service medical records reveal that in 
January 1979, he complained of a history of left hip trauma, 
sustained while he was playing football.  A "pulled 
ligament" was diagnosed, and the appellant was excused from 
physical training for 10 days.  In May 1993, the appellant 
complained of recurrent hip pain.  

The appellant underwent periodic in-service physical 
examinations.  The Board notes that in examination reports of 
July 1980, May 1981, September 1982, August 1983, October 
1984, August 1985, March 1988, June 1991, June 1992 and April 
1993.  In all of these examination reports, there is no 
mention of any hip pain complaints or other symptoms.   

During a September 1993 VA examination, the appellant 
displayed full range of motion of his hips, resulting in a 
finding of a "normal."  Radiographic examination of both of 
the appellant's hips in May 1993 revealed no fractures, 
dislocations, or significant arthritic changes.  The soft 
tissues were assessed as being "unremarkable."  

At an August 1994 personal hearing before a hearing officer 
at the RO, the appellant stated that he believed his injured 
his right hip during an in-service football game, although 
there were other "bad falls."   (Transcript [ hereafter 
T.], 4).  

During a July 1997 VA physical examination, pain was elicited 
in the greater trochanteric area that was opined to be 
indicative of bursitis.  Radiographic examination did not 
reveal evidence of degenerative joint disease.  

The appellant underwent a VA physical reexamination in 
November 1997.  His gait was noted to be normal although his 
left lower extremity was measured to be 3/4 inches shorter than 
his right lower extremity.  Clinical examination of his hips 
revealed full range of motion without pain or tenderness and 
his strength was unimpaired.  

Analysis

Under 38 U.S.C. A. § 5107(a), an applicant for benefits has 
the "burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  Such a claim has been defined by the Court 
to be "one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible" in order meet the burden established in the 
statute.  Kandik v. Brown, 9 Vet.App. 434, 439 (1996); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

In order for the appellant's claim to be well grounded, there 
must have been presented competent evidence of a current 
disability; a disease or injury which was incurred in 
service, and a nexus between the disease or injury and the 
current disability.  Caluza v. Brown, 7 Vet.App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996)(table); 
see Watai v. Brown, 9 Vet.App. 441, 443 (1996).
Where the determinative issue involves either medical 
etiology or diagnosis, competent medical evidence is 
necessary to fulfill the well-grounded claim requirement.  
Where the determinative issue does not require medical 
diagnosis or etiology, lay testimony by itself may suffice to 
meet the statutory burden.  Caluza v. Brown, 7 Vet.App. 498, 
504 (1995); Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  
The truthfulness of evidence is presumed in determining 
whether a claim is well grounded.  Meyer v. Brown, 9 Vet.App. 
425, 429 (1996); King v. Brown, 5 Vet.App. 19, 21 (1993).

Service connection may be granted for a chronic disease such 
as arthritis if it becomes compensably manifest within one 
year of service discharge. See 38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) (1998).

Arthritis which is manifest to a compensable degree within 
one year after discharge from active service may be presumed 
to have been incurred in service.  38 C.F.R. § 3.309(a).  
However, it is not required:
	
". . . that the disease be diagnosed in 
the presumptive period, but only that 
there be then shown by acceptable medical 
or lay evidence characteristic 
manifestations of the disease to the 
required degree, followed without 
unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the 
prescribed period
may have no particular significance when 
first observed, but in the light of 
subsequent developments it may gain 
considerable significance.  Cases in 
which a chronic condition is shown to 
exist within a short time following the 
applicable presumptive period, but 
without evidence of manifestations within 
the period, should be developed to 
determine whether there was 
symptomatology which in retrospect may be 
identified and evaluated as manifestation 
of the chronic disease to the required 10 
percent degree."

38 C.F.R. § 3.307(c) (italics added).

The appellant has not been diagnosed to have arthritis of the 
hip, and his claim for service connection for the disorder 
therefore fails on that basis.  The law limits entitlement 
for service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability.  
In the absence of proof of a present disability, there is no 
valid claim presented.  See Brammer v. Derwinski,  3 Vet. 
App. 223 (1992).  Absent a currently manifested disability, 
the claim is not plausible and is therefore not well 
grounded.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).   

The Board has considered whether a remand of the appellant's 
claim would be warranted given the recent assessment that he 
had a bursitis of the hip.  As opposed to arthritis, bursitis 
is not a disorder which may be presumed to have been incurred 
in service.  The provisions of  38 C.F.R. § 3.309(a) do not 
therefore apply.  

Moreover, no physician has opined that a nexus exists between 
the appellant's bursitis, diagnosed in July 1997, and any 
incident of his military service which ended in April 1993.  
The appellant's theory regarding the linkage of this disorder 
is not sufficient to render his claim well grounded.  It is 
now well-established that the appellant, as a layperson, is 
not qualified to render medical opinions regarding the 
etiology of disorders and disabilities, and his opinion is 
entitled to no weight.  Cromley v. Brown, 7 Vet.App. 376, 379 
(1995); Boeck v. Brown, 6 Vet.App. 14, 16 (1993); Espiritu v. 
Derwinski, 2 Vet.App. 492, 495 (1992).      

Accordingly, service connection for a disability of the hips 
will be denied.   




Entitlement to service connection for arthritis of the right 
and left shoulder

Factual Background

The appellant's service medical records reveal that in 
November 1989, he complained of pain in his right shoulder of 
two weeks duration.  He reported no trauma.  The diagnostic 
assessment was a "sprained" right shoulder.  

As noted above, the appellant underwent periodic service 
department physical examinations from July 1980 to April 
1993.  These examination reports reveal no complaints or 
abnormalities relative to the appellant's shoulders.  In 
particular, in April 1993, the appellant specifically denied 
having painful shoulders, although he reported the November 
1989 treatment.    

At an  August 1994 personal hearing, the appellant alluded to 
in-service trauma sustained during combat training and 
parachute jumps, causing "landing hard or badly."  (T. 2).  
He stated that although he was given medication in service to 
alleviate the pain associated with this trauma, the 
medication did not avail him of relief.  He stated that 
although he had not had "official treatment" since his 
retirement, he constantly took over-the-counter pain 
medications.  (T. 3).  

The appellant underwent a VA physical examination in July 
1997.  He reported that he had bilateral shoulder pain.  
Clinical examination revealed no obvious swelling or 
deformity.  He displayed full forward elevation and flexion 
from zero to 180 degrees and abduction from zero to 180 
degrees.  Internal and external rotation were both to 90 
degrees bilaterally.  There was no pain noted in the 
acromioclavicular joints bilaterally or on palpation of the 
tendons of either of the appellant's shoulders.  Radiographic 
evidence showed no evidence of degenerative joint disease.  
The diagnoses were bilateral shoulder pain with normal 
examination findings.  


Analysis

As is noted above,  under 38 U.S.C. A. § 5107(a), it is the 
appellant's burden and the appellant's burden alone to 
submitting evidence of a well-grounded claim.  
See Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).  The 
Board has scrutinized the entirety of the evidence of record, 
and fails to find that the appellant has a disability of the 
shoulders.  In this regard, the appellant's claim is not well 
grounded and will be denied.  

Similar to the state of the evidence and the Board's finding 
with regard to the appellant's claimed hip disorder, the 
Board notes that a diagnosis of arthritis of the shoulders, 
or evidence suggestive of its onset as is defined in 
38 C.F.R. § 3.307(c) has not been obtained during service or 
within one year of its terminus.  The Board finds the 
appellant's service medical records are highly probative in 
this regard.  Although the appellant complained of pain in 
his right shoulder in November 1989, the repeated service 
department physical examinations from July 1980 to April 1993 
reflect no complaint of right or left shoulder pain or other 
pathology.  In short, the medical and lay evidence 
contemporaneous with the appellant's military service does 
not reveal a confirmed diagnosis, treatment, or chronic 
symptoms of arthritis of the shoulders.  

The Board has carefully considered the appellant's 
contentions and his personal hearing testimony.  In its 
substance, the appellant maintains that he withstood shoulder 
pain during the course of his military service in an effort 
to continue to perform his duties.  

However, being cognizant of the appellant's contention, the 
Board notes that the post-service VA examination does not 
reflect the presence of a disability.  Although the appellant 
reported bilateral shoulder pain in July 1997, clinical 
examination resulted in normal findings with no impairment of 
function, swelling or deformity.  In particular, there was 
elicited no pain in the acromioclavicular joints bilaterally 
or on palpation of the tendons of either of the appellant's 
shoulders, and degenerative joint disease was not detected 
upon radiographic examination.  

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In Rabideau v. Derwinski, 2 Vet. App. 141 
(1992), the Court held that the failure to demonstrate that a 
disability is currently manifested constitutes failure to 
present a plausible or well-grounded claim.



In short, the appellant has not submitted a well-grounded 
claim of entitlement to service connection for arthritis of 
the shoulders, and his claim will be denied.   

Entitlement to service connection for residuals of a rib 
injury

Factual Background

The appellant's service medical records do not contain any 
treatment records for any rib injury.  During an April 1993 
pre-retirement physical examination, the appellant did not 
report any prior treatment or current symptoms relative to 
his ribs.  In particular, he denied "pain or pressure in 
[the] chest."  

During a September 1993 VA examination, the appellant 
reported that he had had a past rib injury.  However, the 
examiner noted that the appellant had no tenderness of the 
ribs at the time of the examination.  The examiner found no 
disease of the appellant's hips.  

During his August 1994 personal hearing testimony relative to 
in-service trauma, the appellant alluded to sustaining a rib 
fracture while in service.  He stated that his chest was then 
"bound up."  (T. 3).  He stated that an "Ace wrap" was 
used around his ribs, to "relieve some of the pressure," 
and that a bruise remained on his ribs.  (T. 4).  

During a July 1997 VA medical examination, the appellant 
reported that he had sustained an in-service rib injury with 
a fracture on the left side, but that this injury did not 
presently bother him.  Clinical examination of the 
appellant's ribs revealed no abnormality, and none of the 
ribs were tender.  He was diagnosed to have a "history of 
[a] rib injury" with normal examination findings.  

Analysis

As has been reviewed at length above, a claimant for VA 
benefits, such as the appellant, must present evidence of a 
present disability in order to submit a well-grounded claim 
under 38 U.S.C.A. § 5107(a); see Epps, 126 F.3d at 1469.  

The Board has scrutinized the entirety of the evidence of 
record, and fails to find that the appellant has a disability 
of the ribs.  In particular, the results of the July 1997 VA 
medical examination clearly demonstrate that the appellant 
has no present disability.  

As discussed above, the appellant is not competent to render 
a diagnosis of his own condition.  The United States Court of 
Veterans Appeals (Court) has held that lay testimony is not 
competent to prove a matter requiring medical expertise. See 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  It is the 
province of trained health care professionals to enter 
conclusions which require medical opinions, Jones v. Brown, 7 
Vet. App. 134, 137 (1994), and, since he has no medical 
expertise, the lay opinion of the appellant does not provide 
a basis upon which to make any finding as to the origin or 
development of his claimed condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992). 

Because there is no evidence of a current disability, the 
claim of service connection for residuals of a rib injury is 
not well grounded and will be denied.  As has been previously 
stated, the law limits entitlement for service-related 
diseases and injuries to cases where the underlying in-
service incident has resulted in a disability.  In the 
absence of proof of a present disability, there is no valid 
claim presented.  See Brammer and Rabideau, both supra.    

Entitlement to an increased evaluation for disabilities of 
the left and right knee, each presently evaluated as 10 
percent disabling

Factual Background

Radiographic examination of both of the appellant's knees in 
May 1993 revealed no fractures, dislocations, or 
abnormalities of soft or bony tissue.  

At his August 1994 personal hearing, the appellant stated 
that he had constant pain of his knees.  He stated that he 
had to manipulate his knees with his hands to keep them 
"mobile," and that his knees locked.  He stated that he 
avoided cold and wet weather.  He reported that although he 
was not prescribed medication for knee pain, he took non-
prescription pain killers.  In his summary of his testimony, 
the appellant stated that he had "pretty much all of [his] 
range of motion without too much difficulty."  (T. 6).  

During the July 1997 VA physical examination, the appellant 
was noted to have full extension of both knees at zero 
degrees, with flexion to 135 degrees.  All ligaments were 
intact and there was no joint line pain noted.  He was noted 
to have pain with pressure on the patella of the knees with 
full extension, and some swelling of the  knees in the 
patellar region.  He was able to stand on his toes and heels 
as well as squat.  Radiographic examination of his knee 
showed no evidence of degenerative joint disease.   The 
examiner opined that relative to its severity, the 
appellant's right knee was "probably just as bad" as his 
left knee.  The examiner found no evidence of muscle atrophy, 
and further stated that the appellant's service-connected 
disability would not preclude him from performing work.  

During a November 1997 VA physical reexamination, the 
appellant's knees were noted to be symmetrical and he was 
noted to have powerful quadricep muscles.   The appellant 
reported that he felt his knees popping and making noise on 
motion.  He further stated that he would have resting pain of 
both knees, and that his knees would become stiff during the 
day if he sat for more than an hour and did not keep moving.  

Upon clinical examination, no swelling, tenderness, or 
increased warmth was noted.  Pressure of the knee cap against 
the knee joint was said to be "slightly uncomfortable, 
bilaterally."  The appellant had no point tenderness.  He 
displayed full range of motion without excess crepitation 
from zero to 130 degrees, and the knees were stable to 
stress.  He displayed some discomfort.  He was able to 
perform a knee bend "fairly comfortably."   No flare-out or 
weakness was noted.  

Analysis

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case." 
See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992). In the instant case, the RO should 
consider which Diagnostic Code or Codes are most appropriate 
for application and provide an explanation for such.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board notes that the RO has rated the appellant's left 
knee disability, characterized as patellofemoral syndrome, 
and the appellant's right knee disability, characterized as 
chondromalacia, under Diagnostic Codes 5299-5010.  Diagnostic 
Code 5299 is indicative of an unlisted musculoskeletal 
condition.  See 38 C.F.R. §§ 4.27, 4.71a (1998).  Diagnostic 
Code 5010 is used for rating arthritis due to trauma, 
substantiated by X-ray findings.  For the reasons stated 
below, the Board believes that the appellant's bilateral knee 
disabilities are more appropriately rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, other impairment of knee.   

In March 1994, the appellant's bilateral knee disability was 
characterized as chondromalacia and was evaluated by 
reference to 38 C.F.R. § 4.71a, Diagnostic Codes 5257 and 
5003, pertaining to impairment of the knee and arthritis, 
respectively.  The disability of each knee was then assigned 
a zero percent evaluation.  By rating decision dated in 
October 1994, a 10 percent evaluation was assigned for 
patellofemoral pain syndrome of the left knee, under 
Diagnostic Codes 5299 and 5257.  The non-compensable 
evaluation for the right knee disability was then confirmed.  
By rating decision dated in June 1998, a 10 percent 
disability evaluation was assigned for the appellant's right 
knee chondromalacia.  Because degenerative joint disease was 
not detected upon the latest VA medical examinations, the 
appellant's bilateral knee disorder will be rated on the 
basis of the most recent diagnoses, rather than under the 
Diagnostic Code for traumatic arthritis.  The Board further 
observes that patellofemoral syndrome and chondromalacia are 
both rated identically. 

The degree of impairment  resulting from a disability 
involves a factual determination of the severity of the 
disability.  Because the appellant's claims relative to his 
knees have been in continuous appellate status since the 
filing of his May 1994 notice of disagreement, the Board's 
inquiry must be upon all medical and lay evidence of record 
reflecting the severity of his disability since the 
submission of his claim.  See Fenderson v. West, No. 96-947 
(U.S. Vet.App. Jan. 20, 1999).
In resolving this factual issue, the Board may only consider 
the specific factors as are enumerated in the applicable 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).   

The Board finds that the appellant's claims for disability 
ratings in excess of those currently assigned are well 
grounded.  The appellant has presented competent testimony of 
more severe symptoms, and his testimony is presumed credible 
for the limited purpose of the well-grounded claim 
requirement.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
631-2 (1992); see also Jones v. Brown, 7 Vet. App. 134 
(1994). 

The severity of a knee disability is ascertained, for VA 
rating purposes, by application of diagnostic criteria set 
forth at 38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 
5261.  Under the assigned Diagnostic Code 5257, the 
appellant's knee impairment is evaluated under its degree of 
recurrent subluxation or lateral instability.  The 10 percent 
ratings currently assigned contemplate that the severity of 
the appellant's disability of each knee is characterized as 
"slight."  Under the assigned Diagnostic Code, a 20 percent 
evaluation would be appropriate if the appellant's disability 
would more nearly approximate a characterization of 
"moderate."  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The words "slight," "moderate" and "severe" as used in 
the various Diagnostic Codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (1998). It should also be noted that 
use of terminology such as "mild" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue. All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating. 38 C.F.R. §§ 4.2, 4.6 (1998).

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997) and cases cited therein. Once the 
evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is for 
or against the claim or is in equipoise.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). If the preponderance of 
the evidence is against the claim, the claim is denied; if 
the evidence is in support of the claim or is in equal 
balance, the claim is allowed.
See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 
4.3 (1998); see also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

The Board's review of the medical evidence of record since 
the inception of the appellant's claims reveals that the 
currently assigned ratings for impairment of the knees are 
appropriate.  In July 1997, the appellant's primary knee 
symptoms consisted of pain on full extension, some swelling, 
and limitation of flexion to 135 degrees, as opposed to the 
normal range of 140 degrees.  Limitation of flexion was to 
130 degrees in November 1997.  See 38 C.F.R. § 4.71, Plate II 
(1998).  The limitation of flexion would not result in the 
assignment of a greater disability rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  

Governing VA regulations stipulate that functional impairment 
is to be considered in assessing the severity of an 
orthopedic disability such as the appellant's right knee 
disorder.  See 38 C.F.R. §§ 4.40 and 4.45 (1998); see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In that regard, the 
Board notes the complaints by the appellant of bilateral knee 
pain.  These regulations, however, also require that 
functional impairment be "supported by adequate pathology." 
38 C.F.R. § 4.40 (1998). 

The medical evidence adduced by examination in July and 
November 1997 reflects that the appellant's bilateral knee 
disorder is not characterized by any significant degree of 
anatomical damage, loss of muscle tissue, deformity or 
similar pathology.  

As to the issue of functional loss upon use, the Board finds 
that the July 1997 VA examination is particularly probative.  
As did the July 1997 examiner, the Board notes that the 
appellant, whose primary report has consistently been that 
his knee disability is at its most severe after sitting for 
long period, was evaluated "at maximum disability" because 
he was compelled to drive for a long distance to complete his 
examination.  

The medical evidence reveals that the appellant's knees are 
reported to be symmetrical and his quadricep muscles were 
noted to be powerful.  Of particular note, the latter 
examination detected  "some discomfort," although the 
appellant was able to perform a knee bend "fairly 
comfortably."   No flare-up or weakness was noted.  

The predominant symptoms reported during the course of these 
examinations were chiefly that of some pain on palpation and 
some degree of crepitation.  In addition to these symptoms 
described during the course of the medical examinations of 
record, the appellant reported in August 1994 some locking of 
his knees and avoidance of cold and wet weather.  Most 
critically, the July 1997 examiner opined stated that the 
appellant's service-connected disability would not preclude 
him from performing work.  

The Board finds that the functional loss and pain resulting 
from the appellant's bilateral knee disability does not 
warrant the assignment of a greater disability rating than 
that currently assigned.  The appellant's lay testimony and 
the medical evidence of record reveals that although the 
appellant experiences some pain and discomfort, his range of 
motion is essentially full and within normal limits.  To the 
extent that there is pain, the medical evidence adduced 
during the course of the examinations reveals that impaired 
function is not more than slight, and there has been no 
muscle wasting or similar pathology to indicate further 
diminished function.  

The Board has considered whether the evidence of record would 
warrant ratings greater than 10 percent for each of the 
appellant's knees on the basis of  the resulting instability, 
subluxation or limitation of motion.  However, as is noted 
above, the resulting limitation of motion is not so 
pronounced as to warrant separate evaluation.  See VAOGCPREC 
23-97.

Accordingly, given the medical findings of record discussed 
above, the Board finds that a preponderance of the evidence 
is against the appellant's claim.  Consequently, the benefit-
of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) is not for 
application in this case as the evidence for and against the 
claim is clearly not in equipoise.  Cf. Williams (Willie) v. 
Brown, 4 Vet. App. 270, 273-74 (1993) (citing Gilbert, supra, 
1 Vet. App. at 54).  Accordingly, the claim as to both knees 
will be denied.  
 


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for arthritis of the hip is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for arthritis of the right and left 
shoulder is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for residuals of a rib injury is 
denied.

Entitlement to an evaluation in excess of 10 percent for a 
disability of the left knee is denied.

Entitlement to an evaluation in excess of 10 percent for a 
disability of the right knee is denied.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

